Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 1 of 18 PageID #: 172




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
                             CENTRAL ISLIP DIVISION

 CARDCONNECT, LLC,                     §
     Plaintiff,                        §
                                       §
 v.                                    §
                                       §       CASE NO. 2:20-cv-01526
 LAW OFFICE OF FRANCISCO J.            §
 RODRIGUEZ and FRANCISCO J.            §
 RODRIGUEZ,                            §
       Defendant.                      §
 LAW OFFICE OF FRANCISCO J.            §
 RODRIGUEZ and FRANCISCO J.            §
 RODRIGUEZ                             §
       Defendant/Third-Party Plaintiff §
                                       §
 v.                                    §
                                       §
 ANTONIO JUAREZ HERNANDEZ,             §
 NEREYDA VEGA, ROYAL LIBERTY §
 OIL LEASING, LLC, AND ROYAL           §
 INTERNATIONAL INVESTMENT              §
 GROUP, LLC                            §
       Third-Party Defendants          §

      DEFENDANTS/THIRD-PARTY PLAINTIFFS’ RESPONSE TO PLAINTIFF’S
                   MOTION FOR SUMMARY JUDGMENT

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW LAW OFFICE OF FRANCISCO J. RODRIGUEZ and FRANCISCO

 J. RODRIGUEZ (“FJR”), Defendants/Third-Party Plaintiffs, and files this Response to

 Plaintiff CARDCONNECT, LLC’s (“CardConnect”) Motion for Summary Judgment, and

 respectfully shows as follows:




                                           1
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 2 of 18 PageID #: 173




                                                INTRODUCTION

          1.       On March 24, 2020, CardConnect sued FJR1 for breach of contract, breach

 of duty of good faith and fair dealing, conversion, unjust enrichment, and quantum meruit.

 (Doc. 1).

          2.       FJR filed his Original Answer on June 18, 2020 (Doc. 9). FJR filed a Third-

 Party Complaint on July 6, 2020 (Doc. 10) against Third-Party Defendants ANTONIO

 JUAREZ HERNANDEZ (“Hernandez”), NEREYDA VEGA (“Vega”), ROYAL LIBERTY

 OIL LEASING, LLC (“Royal Leasing”), and ROYAL INTERNATIONAL INVESTMENT

 GROUP, LLC (“Royal Investments”) asserting claims against Hernandez for breach of

 contract, breach of duty of good faith and fair dealing, and fraud, as well as civil conspiracy

 to defraud against all Third-Party Defendants.

          3.       On October 23, 2020, CardConnect served FJR with a Motion for Summary

 Judgment solely on its breach of contract claim. (Doc. 26). Throughout its Motion,

 CardConnect relies on a 50-page document labeled “Program Terms and Conditions”

 (“Program Guide”) packed with self-serving and exculpatory language which it regularly

 attempts to tack on to its Merchant Application and Agreements with merchants.

 Considering that the Merchant Application and Agreement is not binding according to its

 own terms, this Court should deny CardConnect’s Motion for Summary Judgment on its

 breach of contract claim.

                               EVIDENCE IN SUPPORT OF RESPONSE

          4.       In support of this response, FJR submits the following exhibits:

               a. Exhibit 1 – Affidavit of Francisco J. Rodriguez


 1
  The Law Office of Francisco J. Rodriguez is a sole proprietorship of Francisco J. Rodriguez. For the purposes of this
 Response, they will both be considered one and the same person and referred to as “FJR”.

                                                           2
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 3 of 18 PageID #: 174




            b. Exhibit 2 – Contract of Employment

            c. Exhibit 3 – February and March Emails between Efraim Ochoa and Cliff

                 Roberts

            d. Exhibit 4 – April Emails between Efraim Ochoa and Cliff Roberts

            e. Exhibit 5 – May Emails between Efraim Ochoa and CardConnect

                 Representatives

            f. Exhibit 6 – Affidavit of Efraim Ochoa

            g. Exhibit 7 – Screenshot of Transactions

            h. Exhibit 8 – Letter Withdrawing Representation

            i.   Exhibit 9 – Mastercard Rules

            j.   Exhibit 10 – CardConnect Responses to Requests for Admissions

            k. Exhibit 11 – Liberty Salad Program Guide

                                            FACTS

       5.        In late January, 2019, Hernandez engaged FJR to represent Hernandez

 regarding certain business ventures, including the purchase and acquisition of properties,

 businesses, and participating in business ventures in the State of Texas. Exhibit 1, ¶ 6.

 The agreement between FJR and Hernandez was reduced to writing on February 18,

 2019. Exhibit 2. Hernandez authorized the use of his debit card to fund these transactions

 and FJR’s attorney fees. Exhibit 1, ¶ 6.

       6.        To facilitate the transactions, FJR applied with CardConnect for an account

 to process the debit card transactions. Exhibit 1, ¶ 7-8. FJR signed the “Merchant

 Application and Agreement” (“Agreement”) furnished by CardConnect, but neither

 CardConnect nor its member bank, Wells Fargo, ever signed the Agreement. (Doc. 1-3,



                                                3
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 4 of 18 PageID #: 175




 pg. 5-6). FJR disputes that this contract is binding because it was not finalized according

 to its own terms.2 CardConnect then provided additional documents to FJR, as well as an

 account with a username and password to monitor the transactions. Exhibit 1, ¶ 8.

         7.       The first transaction occurred on or about February 11, 2020. Exhibit 1, ¶

 10. FJR ran the card purportedly belonging to Hernandez for $50,000, and the deposit

 was made into FJR’s IOLTA trust account. Exhibit 1, ¶ 10. CardConnect then attempted

 to debit the same amount from FJR’s operating account, which resulted in a hold on the

 account due to insufficient funds. Exhibit 1, ¶ 10. FJR’s office administrator, Efraim

 Ochoa, contacted Cliff Roberts, an agent of CardConnect, to discuss the purpose of the

 hold and what CardConnect needed to remove the hold. Exhibit 3. On February 12, 2019,

 Cliff Roberts requested the following items to “complete the sale”: (1) the cardholder’s

 name and billing address; (2) delivery timeframe for product/service; (3) updated

 projection for future similar activity, to include frequency, and (4) three months bank

 statements. Exhibit 3. Efraim Ochoa emailed Cliff Roberts back the requested

 information. Exhibit 3. After Efraim Ochoa provided the requested information, the hold

 on FJR’s operating account was released. Exhibit 1, ¶ 12. At no time during this first

 transaction was there any discussion between CardConnect and FJR that Hernandez’s

 card was fraudulent. Exhibit 1, ¶ 12.

         8.       On March 29, 2019, Efraim Ochoa emailed Cliff Roberts requesting that the

 monthly deposit limit be increased to $200,000. Exhibit 3. Cliff Roberts emailed that he




 2
  FJR admits in his Original Answer under ¶ 10 that he entered the Agreement, which is apparent on the face of the
 Agreement which contains his digital signature. (Doc. 1-3). However, FJR does not admit and disputes that
 CardConnect entered into the agreement, which is also apparent from the lack of CardConnect’s signature and the
 member bank’s signature, which the contract expressly requires. Any previous consent of FJR to enter the written
 Agreement is withdrawn.

                                                        4
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 5 of 18 PageID #: 176




 only needed a letter requesting the increase. Exhibit 3. FJR provided the letter to Cliff

 Roberts the same day. Exhibit 3. On April 12, 2019, Cliff Roberts emailed Efraim Ochoa,

 that CardConnect approved the request to increase the monthly limit to $200,000. Exhibit

 4.

        9.     On or about April 23, 2019, and pursuant to the limit increase provided by

 CardConnect, FJR ran the debit card purportedly belonging to Hernandez for two

 transactions: (1) $85,000; and (2) 99,999. Exhibit 1, ¶ 16. The funds were deposited into

 FJR’s IOLTA trust account. Exhibit 1, ¶ 16. CardConnect again attempted clawing back

 the funds out of the operating account, resulting in a hold due to insufficient funds. Exhibit

 1, ¶ 16. Since the hold exceeded the funds available in FJR’s operating account, FJR’s

 law firm was unable to pay for day to day transactions. Exhibit 1, ¶ 16. On April 24, 2019,

 after contacting Cliff Roberts to discuss what would be needed to remove the hold, Cliff

 Roberts emailed Efraim Ochoa the “exact wording from Corp folks” regarding what was

 needed to remove the hold: “Invoices or contracts, I would think the bank would be the

 source for this information since they authorized the sale or transfer. We will not need

 the 6 digit code from BBVA for this transaction but any other information will prove the

 validity of the transfer. Once this is completed this should be a done deal.” Exhibit 4

 (emphasis added). Efraim Ochoa emailed Cliff Roberts the contract and a letter from

 Hernandez authorizing the $184,999.99 transaction. Exhibit 4. The hold was then

 released on FJR’s operating account. Exhibit 1, ¶ 18.

        10.    CardConnect did not begin indicating to FJR that the transactions were

 fraudulent until late May, 2019. Exhibit 1, ¶ 19; Exhibit 5; Exhibit 6, ¶ 9. On May 24,

 2019, Rich Yanek requested Efraim Ochoa to provide documentation from Hernandez’s



                                               5
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 6 of 18 PageID #: 177




 bank account confirming the account was debited. Exhibit 1, ¶ 19; Exhibit 5; Exhibit 6,

 ¶ 9. Hernandez was adamant that his account had been debited when FJR requested

 bank statements. Exhibit 1, ¶ 19. On May 28, 2019, Rich Yanek provided Efraim Ochoa

 via email a spreadsheet showing the card had been declined. Exhibit 6, ¶ 9. On May 30,

 2019, Kevon Lakeman confirmed to Efraim Ochoa that the client’s card was fraudulent

 and his account had never been debited, providing a screenshot that the card

 transactions had not been processed. Exhibit 6, ¶ 9; Exhibit 7. FJR was unaware of

 these facts prior to these events in late May, 2019. Exhibit 1, ¶ 19. CardConnect engaged

 in various collection efforts to recoup the $234,999.99 that had been deposited into FJR’s

 trust account, and during CardConnect’s collection FJR made numerous efforts to recoup

 the funds from Hernandez. Exhibit 1, ¶ 20. However, Hernandez became unresponsive,

 and FJR withdrew representation of Hernandez on November 25, 2019. Exhibit 8.

                                        ARGUMENT

 A. Legal Standards

        11.    Rule 56 provides that a party may move for summary judgment, identifying

 each claim or defense on which the summary judgment is sought, and the court shall

 grant summary judgment if the movant shows that there is “no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56. A plaintiff moving for summary judgment must satisfy its burden by submitting

 summary-judgment proof that establishes all elements of its claim as a matter of law. See

 Hotel 71 Mezz Lender LLC v. Nat’l Ret. Fund, 778 F.3d 593, 601 (7th Cir. 2015); San

 Pedro v. United States, 79 F.3d 1065, 1068 (11th Cir. 1996). This burden is satisfied only

 if, after viewing the evidence in the light most favorable to defendant, no genuine disputes



                                              6
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 7 of 18 PageID #: 178




 of material fact exist and no reasonable trier of fact could find in favor of defendant. San

 Pedro, 79 F.3d at 1068.

        12.    In determining whether there is a genuine dispute of material fact that

 prevents summary judgment, a court must consider all evidence in the light most

 favorable to the nonmovant. Tolan v. Cotton, 572 U.S. 650, 656-57 (2014). The court

 must also resolve all reasonable doubts about the facts in favor of the nonmovant. Tolan,

 572 U.S. at 656.

 B. The Merchant Agreement and Program Guide are Not Binding

        13.    The elements of a breach of contract are (1) the existence of a contract

 between plaintiff and defendant; (2) performance of the plaintiff’s obligations under the

 contract; (3) breach of the contract; and (4) damages to plaintiff caused by breach. In Re

 M/V MSC Flaminia, 339 F.Supp.3d 185, 241-42 (S.D.N.Y. 2018). To form a valid contract,

 the law requires “an offer, acceptance, consideration, mutual assent and intent to be

 bound.” Arakelian v. Omnicare, Inc., 735 F.Supp.2d 22, 31 (S.D.N.Y. 2010). Conditions

 precedent to the formation or existence of a contract are “conceptually distinct,” and “no

 contract arises ‘unless and until the condition occurs.’” Oppenheimer & Co. v.

 Oppenheim, Appel, Dixon & Co., 660 N.E.2d 415, 418 (1995). Conditions precedent must

 be “literally performed; substantial performance will not suffice.” MHR Capital Partners v.

 Presstek, 12 N.Y.3d 640, 645 (N.Y. 2009); Office of Comptroller Gen. of Republic of

 Bolivia on Behalf of Gen. Command of Bolivian Air Force v. Int’l Promotions & Ventures,

 Ltd., 618 F.Supp. 202, 205, 207 (S.D.N.Y. 1985) (construing a condition that a contract

 “would not become effective” as a condition precedent to the existence of a contract);

 Richard A. Lord, 13 Willston on Contracts § 38.7 (4th ed. 2017) (explaining that when the



                                              7
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 8 of 18 PageID #: 179




 parties agree “that the contract is not to be effective or binding until certain conditions are

 performed or occur, no binding contract will arise until the conditions specified or have

 been performed”).

        14.    The Merchant Application and Agreement that FJR signed contained

 express language providing that “Merchant understands this agreement shall not take

 effect until Merchant has been approved by CardConnect and/or the Member Bank and

 a merchant number is issued.” (Doc. 1-3; pg. 5) (emphasis added). At the bottom of the

 page that requires the agreement be “approved by CardConnect and/or the Member

 Bank” are two boxes with signature lines for CardConnect and the Member Bank, Wells

 Fargo, to sign to denote their approval with the phrase “Application Approved By” in

 bold type next to both signature lines. (Doc. 1-3; pg. 5). Neither of these boxes were

 signed by either CardConnect or Wells Fargo. Their approval must be manifested by

 signature as shown by other provisions of the agreement. For example, the following

 page, labeled “Confirmation Page” has a section for “Important Member Bank

 Responsibilities” which includes a requirement under letter (b) that “The Bank must be a

 principal (signer) to the Agreement.” (Doc. 1-3; pg. 6).

        15.    CardConnect’s Program Guide incorporates the rules of the card

 organizations. (Doc. 1-4; Section 22) (providing that the parties shall “comply with all

 applicable Card Organization Rules”). These rules require member banks to sign the

 merchant agreement. For example, § 7.6.1 of Mastercard’s Rules provides that the

 merchant agreement must be “signed by the Customer”. Exhibit 9, § 7.6.1(1).

 Mastercard’s Rules define the word “Customer” to mean the member bank, not a

 merchant such as FJR. Exhibit 9, § 1.1. The Mastercard Rules also require that the



                                               8
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 9 of 18 PageID #: 180




 merchant agreement state the following: “The Merchant Agreement is not effective and

 may not be modified in any respect without the express written agreement of the

 Customer.” Exhibit 9, § 7.6.1(1)(b) (emphasis added). Mastercard explicitly requires that

 the merchant agreement “[n]ot take effect or state or imply that it takes or has taken effect

 prior to being signed by the Customer.” Exhibit 9, § 7.6.1(3). These requirements are

 not without punishment—entities such as CardConnect and Wells Fargo who violate the

 Mastercard Rules “may be assessed up to USD 2,500 per day” for each day they are not

 in compliance as to each merchant. Exhibit 9, § 5.1.

        16.    It is undisputed that neither CardConnect nor Wells Fargo signed the

 merchant agreement. CardConnect’s own evidence attached to its pleadings and its

 Motion for Summary Judgment show that neither entity signed the agreement. (Doc. 1-3;

 pg. 5). This crucial omission to the agreement is unsurprising given that CardConnect has

 admitted in previous litigation that it does not have a policy of requiring an authorized

 representative of either CardConnect or Wells Fargo to sign the merchant agreements.

 Exhibit 10, Request 6 (“CardConnect admits that it did not have a policy requiring

 employees to physically sign Merchant Processing Applications”); Request 7

 (“CardConnect admits that it did not have a policy requiring an authorized representative

 of Wells Fargo Bank to physically sign Merchant Processing Applications”); Request 9;

 Request 10. In that previous litigation, the court determined that there was no express

 binding contract between the parties. Koa v. CardConnect Corp., 2019 WL 2615720, *2

 (E.D. Pa. 2019). By the contract’s plain language, these signatures were a necessary

 condition precedent to the contract’s formation.




                                              9
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 10 of 18 PageID #: 181




         17.    In Liberty Salad, Inc. v. Groundhog Enterprises, Inc., the court considered

  a similarly worded provision of a merchant processing agreement which stated: “By

  signing below, Merchant and the Undersigned agree, acknowledge and understand that:

  a) The Agreement will not take effect unless and until Merchant has been approved by

  Bank and IPayment and Merchant is assigned and issued a Merchant Account Number .

  . .” 2017 WL 2903154, *1 (E.D. Pa. 2017) (emphasis added). The court noted that below

  this provision “is a place for the Bank and a separate place for Ipayment to sign showing

  Approval/Acceptance. Neither is signed.” Id. The Court then concluded that “[c]learly then

  the Agreement, i.e. the Application and the Program Guide, did not take effect which ends

  all of Defendant’s contract assertions.” Id.

         18.    Liberty Salad is directly on point with the facts of this case. CardConnect

  furnished a Merchant Application and Agreement, with an attached Program Guide. (Doc.

  1-3; Doc 1-4). FJR signed the Merchant Application and Agreement, but both

  CardConnect and Wells Fargo did not. Accordingly, the contract (the Application and

  Program Guide) never took effect and is thus not binding on FJR.

         19.    In Bolivian Air Force, the parties entered two contracts wherein the

  defendants would provide the plaintiffs with military aircraft and equipment in exchange

  for the plaintiffs providing promissory notes guaranteed by the Central Bank of Bolivia in

  the amount of $69.9 million. 618 F.Supp. at 203, 205. To facilitate the sale, the parties

  required a “transfer license” issued by the United States Government. Id. at 204.

  Accordingly, the contract provided that it “would not become effective unless and until

  the transfer license was issued.” Id. at 205. The United States did not issue the transfer

  license, and the plaintiffs sued for return of the promissory notes. Id. at 206. The court



                                                 10
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 11 of 18 PageID #: 182




  concluded that the provision requiring the transfer license was a condition precedent to

  the contract. Id. at 206-07. The court stated that “[s]ince such even never occurred,

  plaintiffs’ duty to perform was discharged,” and that the plaintiffs were entitled to return of

  the outstanding notes. Id. at 207

         20.    Similar to Bolivian Air Force, the merchant agreement here provides that

  the agreement “shall not take effect until Merchant has been approved by CardConnect

  and/or the Member Bank and a merchant number is issued.” (Doc. 1-3; pg. 5) (emphasis

  added). The Mastercard Rules, which Plaintiff’s Program Guide seeks to incorporate,

  provides that a merchant agreement “is not effective” without the “express written

  agreement” of the member bank. Exhibit 9, § 7.6.1(1)(b). Accordingly, these signatures

  were a condition precedent to the formation of this agreement.

         21.    In MHR Capital Partners, the defendant entered a stock purchase

  agreement with the plaintiff to purchase the stock of the plaintiff’s subsidiary, A.B. Dick

  Company. 12 N.Y.3d at 643. The parties subsequently executed a separate escrow

  agreement, requiring that the stock purchase agreement be placed in escrow and not be

  released until the lender consented to the stock purchase transaction. Id. The escrow

  agreement required the lender’s consent through the “execution of a consent form

  annexed to the escrow agreement.” Id. The lender refused to sign the consent form that

  was attached, but faxed back a one-page letter “consenting” to the transaction but

  containing different terms. Id. at 644.

         22.    The New York Court of Appeals concluded that the lender’s approval of the

  stock purchase agreement, through its execution of the consent form, was an express

  condition precedent of the contract’s formation. Id. at 646. The Court concluded that since



                                                11
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 12 of 18 PageID #: 183




  the lender failed to execute the consent form, the express condition in the contract failed,

  and the defendant had no duty to perform under the stock purchase agreement. Id. at

  647.

         23.    Here, the merchant agreement has clear language stating that “this

  agreement shall not take effect until Merchant has been approved by CardConnect

  and/or the Member Bank and a merchant number is issued.” (Doc. 1-3; pg. 5) (emphasis

  added). As discussed above, Mastercard’s Rules require that the agreement be signed

  by the member bank (i.e. Wells Fargo), and mandate that the agreement “is not effective”

  without the express written consent of the member bank. The signatures of CardConnect

  and Wells Fargo were a condition precedent to the formation of the agreement.

  Accordingly, there is no binding contract between CardConnect and FJR, and terms of

  the Merchant Application and Agreement and the Program Guide are unenforceable.

  C. The Contract is Unconscionable

         24.    Even if the contract is binding, it is unenforceable because of its

  unconscionable provisions. A contract is unconscionable when it is “so grossly

  unreasonable or unconscionable in the light of the mores and business practices of the

  time and place as to be unenforceable according to its literal terms.” Gillman v. Chase

  Manhattan Bank, N.A., 73 N.Y.2d 1, 10 (N.Y. 1988). Generally, there must be a showing

  that such a contract is both procedurally and substantively unconscionable. Nayal v. HIP

  Network Servs. IPA, Inc., 620 F.Supp.2d 566, 571 (S.D.N.Y. 2009). “The procedural

  element of unconscionability concerns the contract formation process and the alleged

  lack of meaningful choice; the substantive element looks to the content of the contract.”

  Id. However, there have been exceptional cases where a provision of a contract is so



                                              12
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 13 of 18 PageID #: 184




  outrageous as to warrant holding it unenforceable on the ground of substantive

  unconscionability alone. Ragone v. Atlantic Video at Manhattan Center, 595 F.3d 115,

  122 (2nd Cir. 2010).

        25.      The Program Guide contained the following unconscionable provisions:

              a. Section 25.5 provides that “Subject to Section 30.3, we may also increase
                 our fees or add new fees for Services for any reason at any time, by notifying
                 you thirty (30) days’ prior to the effective date of any such change or
                 addition.” “Services” is defined in the glossary as “the activities undertaken
                 by us to authorize, process and settle Card transactions undertaken by
                 Cardholders at your location(s), and all other services provided by us and
                 this Agreement.” Section 30.3 provides that “[i]n the event we provide notice
                 to you of any new fees or increases in existing fees for Services, pursuant
                 to Section 25.5, you may terminate this Agreement without further cause or
                 penalty by notifying us that you are terminating this Agreement prior to the
                 effective date of such new fees or increases. However, maintaining your
                 merchant account, or your continued use of the Services after the effective
                 date of any such fee changes shall be deemed your acceptance of such fee
                 changes for the Services, throughout the term of this Agreement.” (Doc. 1-
                 4). Accordingly, regardless of the processing fees agreed to and
                 conspicuously displayed in the Merchant Application and Agreement, the
                 Program Guide allows CardConnect to escape those agreed fees.

              b. Section 27.4 states “OUR CUMULATIVE LIABILITY FOR ALL LOSSES,
                 CLAIMS, SUITS, CONTROVERSIES, BREACHES OR DAMAGES FOR
                 ANY CAUSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO
                 THOSE ARISING OUT OF OR RELATED TO THIS AGREEMENT)
                 REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY, SHALL
                 NOT EXCEED, (1) $50,000; OR (2) THE AMOUNT OF FEES RECEIVED
                 BY US PURSUANT TO THIS AGREEMENT FOR SERVICES
                 PERFORMED IN THE IMMEDIATELY PRECEDING 12 MONTHS,
                 WHICHEVER IS LESS. (Doc. 1-4).

              c. Section 27.5 provides that “OUT LIABILITY FOR ANY DELAY IN FUNDING
                 TRANSACTIONS TO YOU FOR ANY REASON, OTHER THAN FOR ANY
                 REASON DESCRIBED IN SECTIONS 23.4 AND 23.6, WILL BE LIMITED
                 TO INTEREST COMPUTED FROM THE DATE THAT YOU SUBMIT THE
                 TRANSACTION TO THE DATE THAT WE FUND THE TRANSACTION AT
                 THE RATE OF THE FEDERAL FUNDS AS SET BY THE FEDERAL
                 RESERVE BANK OF NEW YORK, NEW YORK, FROM TIME TO TIME,
                 LESS ONE PERCENT (1%). (Doc. 1-4).




                                                13
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 14 of 18 PageID #: 185




                d. Section 33.1 provides that “[y]ou agree to indemnify and hold us and the
                   Card Organizations harmless from and against all losses, liabilities,
                   damages and expenses: (a) resulting from the inaccuracy or untruthfulness
                   of any representation or warranty, breach of any covenant or agreement or
                   any misrepresentation by you under this Agreement; (b) arising out of your
                   or your employees’ or your agents’ negligence or willful misconduct, in
                   connection with Card transactions or otherwise arising from your provision
                   of goods and services to Cardholders; (c) arising out of your use of the
                   Services; or (d) arising out of any third party indemnifications we are
                   obligated to make as a result of your actions (including indemnification of
                   any Card Organization or Issuer).” Section 33.2 provides a similar reciprocal
                   indemnification from CardConnect to the merchant, except CardConnect’s
                   indemnification is limited to the liability limit in Section 27.4. In other words,
                   CardConnect’s liability under its indemnification is limited to, at most,
                   $50,000, whereas the merchant’s liability under its indemnification is
                   virtually unlimited. (Doc. 1-4).

          26.       Regarding procedural unconscionability, FJR did not have a meaningful

  choice in the matter, as this boilerplate self-serving language is standard in most Program

  Guides entities such as CardConnect attempt to force on their merchants. Attached as

  Exhibit 11 is the Program Guide from Liberty Salad, containing almost the exact same

  provisions.3 Accordingly, even had FJR decided to apply with another merchant acquirer

  such as CardConnect, FJR would likely have been stuck with the same self-serving

  provisions in these boilerplate Program Guides.

          27.      Regarding substantive unconscionability, courts analyze “whether the terms

  were unreasonably favorable to the party against whom unconscionability is urged.”

  Gillman, 73 N.Y.2d at 12. It is clear from the fine-print language contained in the Program

  Guide above that the agreement unreasonably favors CardConnect. CardConnect

  appears to agree to conspicuously labeled processing fees in the Merchant Application

  and Agreement. (Doc. 1-3). However, the Program Guide fine-print gives CardConnect


  3
   Compare Doc. 1-4, Section 25.5 with Exhibit 11 Section 18.5; compare Doc. 1-4, Section 27.4 with Exhibit 11
  Section 20.4; compare Doc. 1-4 Section 27.5 with Exhibit 11 Section 20.5; compare Doc. 1-4, Sections 28.3 and
  28.3.4 with Exhibit 11 Sections 21.3 and 21.3.4.

                                                       14
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 15 of 18 PageID #: 186




  freedom to increase the fees at any time. (Doc. 1-4; Section 25.5). Furthermore, the

  Program Guide limits its liability for all losses to either $50,000 or their fees under the

  agreement for the immediately preceding 12 months, whichever is less. Doc. 1-4; Section

  27.4). CardConnects liability for delay in processing transactions is limited to simple

  interest as calculated by the federal reserve for federal funds, less one percent. (Doc. 1-

  4; Section 27.5). As of now, this means CardConnect would bear no liability for delay in

  processing since the current rate is 0% to 0.25%. Board of Governors of the Federal

  Reserve-System,

  https://www.federalreserve.gov/newsevents/pressreleases/monetary20201105a.htm

  (last visited Nov. 19, 2020). Lastly, CardConnect’s liability under its indemnification to the

  merchant is limited to, at most, $50,000, whereas the merchant’s liability under its

  indemnification of CardConnect is virtually unlimited. (Doc. 1-4; Sections 33.1, 33.2, and

  27.4). Accordingly, the contract is unconscionable, and this Court should deny

  CardConnect’s Motion for Summary Judgment.

  D. CardConnect did not Mitigate Damages

         28.    “The venerable rule that requires a plaintiff to mitigate his damages has

  been explained by the principle that ‘damages which the plaintiff might have avoided with

  reasonable effort. . .are. . .not caused by the defendant’s wrong . . .and, therefore, are

  not to be charged against him.’” M. Golodetz Export Corp. v. S/S Lake Anja, 751 F.2d

  1103, 1112 (2nd Cir. 1985). This duty applies to those damages that the plaintiff could

  have avoided with reasonable effort and without undue risk, burden, or expense. U.S.

  Bank Nat. Ass’n v. Ables & Hall Builders, 696 F.Supp.2d 428, 441 (S.D.N.Y. 2010). A




                                               15
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 16 of 18 PageID #: 187




  plaintiff’s efforts to mitigate its damages need not be successful, but they must be

  reasonable. In re Worldcom, Inc., 361 B.R. 675, 684 (Bankr. S.D.N.Y. 2007).

         29.    Here, CardConnect did not exercise reasonable efforts to mitigate its

  damages. CardConnect admits in its pleadings and in its Motion that the first transaction

  involving $50,000 occurred back on February 11, 2019. (Doc. 1, ¶ 17). CardConnect’s

  risk management department made no inquiry at the time as to whether the card was

  fraudulent, despite CardConnect’s admission that it “had little to no information to suggest

  it was a legitimate transaction.” (Doc. 1, ¶ 18). Instead, CardConnect, through its agent

  Cliff Roberts, worked with FJR’s administrator Efraim Ochoa to get the hold removed on

  FJR’s operating account by requesting various documents and information. Exhibit 3.

  Efraim Ochoa provided the documents and information Cliff Roberts requested, and the

  hold was removed on the account shortly thereafter. Exhibit 3.

         30.    On March 29, 2020, Cliff Roberts emailed Efraim Ochoa expressing

  CardConnect’s desire to move forward and increase the trust account deposit limits to

  $200,000 per month. Exhibit 3. Subsequently, on April 12, 2019, Cliff Roberts emailed

  Efraim Ochoa informing him that CardConnect approved the limit increase to $200,000

  per month. Exhibit 4. Accordingly, over two months after the first transaction,

  CardConnect failed to investigate whether the $50,000 transaction processed, and even

  increased the monthly deposit limit to $200,000. Furthermore, it appears that

  CardConnect’s risk management did not conduct an investigation into the charges until

  late May, 2019 over three months after the first transaction. The first time FJR became

  aware that the transactions were fraudulent was on May 30, 2019 when CardConnect’s

  risk management representative Kevon Lakeman spoke with Efraim Ochoa, confirming



                                              16
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 17 of 18 PageID #: 188




  to him that the client and the card are fraudulent. Exhibit 5; Exhibit 6, ¶ 9. Given these

  facts, CardConnect failed to take reasonable measures to mitigate its damages, and even

  provided the means for the two larger transactions in April, 2019 by increasing FJR’s

  monthly limit to $200,000. This Court should deny CardConnect’s Motion for Summary

  Judgment.

                                          PRAYER

         31.    For the above reasons, FJR asks the Court to deny CardConnect’s Motion

  for Summary Judgment on its breach of contract claim, and provide all other relief to which

  FJR is entitled.

                                            Respectfully Submitted,


                                            By: /s/ Francisco J. Rodriguez
                                                    FRANCISCO J. RODRIGUEZ, PRO SE
                                                    1111 West Nolana, Suite A
                                                    McAllen, Texas 78504
                                                    Telephone No.: (956) 687-4363
                                                    Telecopier No.: (956) 687-6415
                                                    frankr@mcallenlawfirm.com




                                              17
Case 2:20-cv-01526-SJF-ARL Document 28 Filed 11/20/20 Page 18 of 18 PageID #: 189




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was

   served to the following counsel of record on this 20th day of November, 2020, to wit:

        VIA E-MAIL: john.peterson@polsinelli.com

        John W. Peterson
        Polsinelli, PC
        401 Commerce St., Ste. 900
        Nashville, TN 37219
        Attorney for Plaintiff


                                                 /s/ Francisco J. Rodriguez
                                                 FRANCISCO J. RODRIGUEZ




                                            18
